Filed Pursuant to Rule 424(b)(5) Registration No. 333-208376 PROSPECTUS SUPPLEMENT (To Prospectus Dated January 5, 2016) 4,000,000 Shares Common Shares We are offering 3,000,000of our common shares. The selling securityholders identified in this prospectus supplement are offering an additional 1,000,000 common shares. We will not receive any of the proceeds from the sale of the common shares sold by the selling securityholders. Our common shares are listed on The NASDAQ Global Market under the symbol “XENE.” The last reported sale price of our common shares on The NASDAQ Global Market on September 7, 2016 was $8.01 per share.
